Citation Nr: 1612247	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  08-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which denied, in pertinent part, service connection for bilateral hearing loss and tinnitus.

In January 2012 and December 2013 the Board remanded this matter for additional development, including acquisition of an addendum VA examination opinion.  


FINDING OF FACT

The Veteran did not have hearing loss or tinnitus until many years after his separation from service and in-service noise exposure, and the preponderance of the evidence is against a finding that his hearing loss and tinnitus are related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in January and March 2006.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims of service connection; including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  He was also apprised of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issues resolved in this decision is of record.  The Veteran's relevant service, VA, and private medical records have been associated with the claims file.  In addition, he was afforded a VA examination, and multiple opinions were requested.  The Board has reviewed the examination report and the opinions, and finds that this evidence, in combination, is adequate for adjudication purposes because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; reported all findings in detail; and provided a detailed rationale in support of the opinions provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop evidence is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

The Veteran seeks service connection for hearing loss and tinnitus; both of which he contends are related to his service in Vietnam.  VA audiology examination in April 2006 confirms a current diagnosis of bilateral high frequency sensorineural hearing loss.  It was also indicated that the Veteran has tinnitus.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for sensorineural hearing loss and tinnitus if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  But see Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993) (noting that 38 C.F.R. § 3.385 "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service . . . a veteran may still establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").  

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the veteran's lay statements are sufficient to establish tinnitus as a current disability.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all the evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  


Facts and Analysis

A. Hearing loss

Service treatment records include the following audiology examination report:

      May 1966 induction examination 
Hertz
500
1000
2000
3000
4000
Right ear
20
15
15
 
30
Left ear
15
15
15
 
15

Conversion of this pre-1967 ASA data to ISO (ANSI) 
units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
35
25
25
 
35
Left ear
30
25
25

20

Service treatment records also include the following separation examination findings on repeat testing:

      August 1968 separation examination 
Hertz
500
1000
2000
3000
4000
Right ear
10
10
5
 
5
Left ear
15
10
5
 
30

Conversion of this pre-1967 ASA data to ISO (ANSI) 
units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
25
20
15
 
10
Left ear
30
20
15
 
35

Preliminarily, the Board notes that although right and left ear thresholds at 500 Hertz, and right ear threshold at 4000 Hertz, were elevated on entry into service, the Veteran's hearing pattern did not meet VA's criteria of hearing loss for compensation purposes under 38 C.F.R. § 3.385, and hearing loss was not otherwise identified as a defect/diagnosis during the enlistment examination, so the presumption of soundness applies.  See Mckinney v. Mcdonald, 2016 WL 932820 (U.S. Vet. App. Mar. 11, 2016).  The Board will accordingly consider whether the Veteran's present hearing impairment was incurred during or is related to service.

Military records confirm that the Veteran worked as a Wheeled Vehicle Mechanic during service, and that he served in the Vietnam war zone; so his exposure to loud noise during service is established.  However, the record contains no contemporaneously made allegation or clinical evidence of any worsening in hearing acuity during service or in the year after service.  In fact, the Veteran's hearing actually appears to have improved during service, as bilateral thresholds at the tested thresholds of 500, 1000, 2000, and 4000 Hertz during the separation examination were, for the most part, better than they were on enlistment.  Moreover, the Veteran denied any hearing problem during his August 1968 separation examination and during a June 2005 Agent Orange Registry Examination; both of which were administered before his initial (September 2005) claim for service connection.  Service connection on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is therefore not warranted.

As for a disorder diagnosed after service (38 C.F.R. § 3.303(d)), there is no medical diagnosis of hearing loss until 2006; more than three decades after the Veteran's separation from service.  This further weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Although a diagnosis of bilateral high frequency sensorineural hearing loss was confirmed on VA examination in April 2006, the examiner, who noted that the Veteran had been exposed to loud noise during service, concluded that the Veteran's hearing loss was not caused by or a result of in-service noise exposure because the Veteran did not complain of hearing loss during service and denied any hearing problems on separation from service; and because there is no evidence of any hearing problems until more than 30 years after service.  The Board finds this opinion, which was based on careful review of the medical evidence of record and consideration of the Veteran's subjective complaints and the results of audiology testing; and which included a detailed rationale for the examiner's opinion and is uncontroverted by any other medical evidence of record; to be highly probative evidence against the Veteran's claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  

Moreover, the 2006 opinion is buttressed by that of another VA audiologist, who concluded that the Veteran's hearing loss was not related to service but was instead age related.  See September 2012 VA opinion and February 2014 addendum opinion.  This audiologist averred that the literature continues to support that hearing loss occurs at the time of the noise exposure; that there is no evidence to support it onsets many years after the exposure event; that most scientific evidence indicates that previously noise-exposed ears are not more sensitive to future noise exposure; and that "hearing loss due to noise exposure does not progress (in excess of what would be expected from the addition of age-related thresholds shifts) once the exposure to noise is discontinued."  The examiner further averred that "in the United States, as in other developed nations, most hearing loss develops gradually during middle or old age, without any identifiable cause or association other than advancing years," and cited multiple learned treatises in support of her opinion.  She also pointed out that the Veteran's induction and separation hearing tests likely employed the same audiometric calibration standards since ANSI was not widely used by the military until 1969, after the Veteran's separation from service; and indicated that there was no worsening of hearing acuity during service.

The Board finds these VA opinions that were obtained pursuant to the Board's remand also to be persuasive given the comprehensive explanation that finds support in the record.  Moreover, the audiologist considered the various types of testing standards as noted in the remand.  There is no medical evidence of record to the contrary.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  At this point the weight of the evidence is against the nexus element of the claim.

To the extent that the Veteran's statements are offered as a lay opinion on causation, that is, an association between his current hearing loss and service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through knowledge, education, training, or experience to offer a medical diagnosis or opinion.  The Board therefore finds that the Veteran's opinion as to an association between his hearing loss and service is beyond the Veteran's lay capacity and his statements are not competent medical evidence on the question of causation and are of no probative weight in this specific case given the medically complex questions.

In so finding, the Board recognizes that the Veteran is competent to describe events that occurred during his service, and competent to state that he presently has hearing loss; however, hearing loss can have many causes, and determining the existence and etiology of hearing loss requires medical testing and expertise.  And according to the persuasive expert medical opinion evidence of record, the Veteran's present hearing pattern is not related to service.

In short, although the Veteran had loud noise exposure during service, there is insufficient evidence of hearing loss until some 37 years after service, and the Board finds this to be highly probative evidence against his claim of service connection.  Moreover, competent medical evidence, which is uncontradicted by any other competent evidence, shows that the Veteran's hearing loss is not related to service, and this too is highly probative evidence against the claim.  The weight of the evidence is consequently against the claim.  As the weight of the evidence is against the claim, service connection for hearing loss must be denied and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

B. Tinnitus

As regards the claim for tinnitus, the Board again notes that the Veteran had a military occupation that would likely result in exposure to loud noise and was stationed in Vietnam during the war, so his exposure to loud noises during service is established.  The Board is also mindful that lay evidence alone, can be sufficient for a diagnosis of tinnitus.  See Charles, 16 Vet. App. at 370.  However, for the reasons that follow the Board finds that the Veteran's current tinnitus is not related to service.

During a June 2005 Agent Orange Registry Examination the examiner documented the Veteran as denying any hearing problems.  See also August 1968 separation examination report and Report of Medical History, in which the Veteran denied any hearing problem.  These past records weigh against the claim and subsequent assertions that tinnitus existed at an earlier date.

There is also no medical opinion evidence that relates the Veteran's current complaints of tinnitus to service.  On VA audiology examination in April 2006 the examiner averred that the Veteran's tinnitus was not related to service; and in September 2012 another VA audiologist concluded that the Veteran's tinnitus was not related to service but was instead age related; and she cited multiple learned treatises in support of her opinion.  See also February 2014 addendum opinion.  There is no medical evidence of record to the contrary.  See Colvin, 1 Vet. App. at 171 (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

Although the Veteran averred, during his April 2006 VA audiology examination, that he had had tinnitus for 40 years, the Board notes that he did not make this assertion in his initial (September 2005) claim for compensation.  He also made no mention of tinnitus (or any other hearing problem) during his August 1968 separation examination or, again, during his June 2005 Agent Orange Registry Examination.  The Board consequently finds that the Veteran's current contention lacks credibility given the inconsistency and is thus of no probative weight.  In light of this evidence, there is also no showing of tinnitus to a compensable degree within a year of separation from service.

Accordingly, notwithstanding the fact that the Veteran had loud noise exposure during service and his subjective claim, in 2005, of tinnitus, based on the uncontroverted medical evidence of record that weighs against a nexus between the Veteran's in-service noise exposure and his currently presenting tinnitus, the Board finds that the preponderance of the evidence is against the claim of service connection for tinnitus and the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
RYAN T. KESSEL
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


